ORDER
This case comes before the court on an order to show cause why the petition for certiorari heretofore issued should not be quashed and the petition dismissed on the ground of lack of standing of the petitioner Watch Hill Fire District. The order to show cause was heard on October 7, 1981. After examination of the briefs filed by the parties and hearing the arguments of counsel, we are of the opinion that cause has not been shown. Consequently, the petition for certiorari is dismissed and the writ heretofore issued is hereby quashed.